DETAILED ACTION
Election
In the paper received 02/09/2021, applicant elects without traverse the design shown in Group I (Figs. 1.1-3.7).  Accordingly, the design shown in Group II stands withdrawn from further prosecution.  37 CFR 1.142(b).

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed 01/29/2019. It is noted, however, that applicant has not filed a certified copy of the EM006259917 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Foreign priority documents are not permitted to be filed via EFS-Web; see MPEP. 

Drawings
In accordance with the election the applicant must cancel 4.1-5.7 from the drawing disclosure.

Specification
In accordance with the election and due to the requirements of Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II, the specification must be amended to provide descriptions for the figures as follows: 
--1.1 is a top perspective view of a sleeve for baby bottle;1.2 is a right side view thereof;1.3 is a left side view thereof;1.4 is a front view thereof;1.5 is a back view thereof;1.6 is a top view thereof1.7 is a bottom view thereof
2.1 is a top perspective view of a sleeve for baby bottle;2.2 is a right side view thereof;2.3 is a left side view thereof;2.4 is a front view thereof;2.5 is a back view thereof;2.6 is a top view thereof2.7 is a bottom view thereof.
3.1 is a top perspective view of a sleeve for baby bottle;3.2 is a right side view thereof;3.3 is a left side view thereof;3.4 is a front view thereof;3.5 is a back view thereof;3.6 is a top view thereof3.7 is a bottom view thereof.--

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite. The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture. 
The claim is non-enabling and indefinite because:
The disclosures for the bottom protruding element (pointed too below in 1.7, 2.7 & 3.7) does not provide a clear understanding of the exact appearance and three-dimensional configuration of the element.  Specifically, it is unclear which of the elements in the bottom view are meant to disclose the outer shape of the protruding element. The 


    PNG
    media_image1.png
    1012
    1144
    media_image1.png
    Greyscale

The sole showing in Figs. 1.4, 2.5 & 3.6 of the underside of the article does not provide a clear understanding of the exact appearance and three-dimensional configuration of the elements shaded and pointed to below.  Specifically, it is unclear if the elements are inset or flat on the surface and at what depth the elements relate to one another. To overcome this rejection the applicant may remove the indefinite elements from the claim by use of color shading, which must then be explained in the specification.


    PNG
    media_image2.png
    340
    891
    media_image2.png
    Greyscale

Because of the confusing and inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled.
Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the “CLAIM TITLE” shown in broken lines form no part of the claimed design or a statement that the portions of the “CLAIM TITLE”  shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Matter excluded from the claim: Hague Administrative Instructions Section 403
Matter which is shown in a reproduction but for which protection is not sought may be indicated 
(i) in the description referred to in Rule 7(5)(a) and/or 
(ii) by means of dotted or broken lines or coloring.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be 

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at [eliza.bennett-hattan@uspto.gov] to arrange a time and date for the telephone interview.  Please include 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.

To inquire about this communication or earlier communications from the examiner, contact Examiner Eliza Bennett-Hattan by phone at (571) 272-7476.  The examiner can normally be reached Monday - Thursday 9 - 5 Mountain time. If attempts to reach the examiner are unsuccessful, you may contact examiner’s supervisor, Sheryl Lane, at (571) 272-7609. The USPTO official fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/ELIZA Z BENNETT-HATTAN/Examiner, Art Unit 2915